 PUERTO RICO TELEPHONE COMPANYIn re: Puerto Rico Telephone Company. Case AO-24526 August 1983ADVISORY OPINIONA petition, with attachments, was filed on 8 Feb-ruary 1983 by Puerto Rico Telephone Company,the Petitioner, for an advisory opinion in conformi-ty with Sections 102.98 and 102.99 of the Board'sRules and Regulations, Series 8, as amended, seek-ing to determine whether the Board would assertjurisdiction over the parties. On 18 February 1983the Acting Regional Director for Region 24 of theNational Labor Relations Board filed a motion tointervene, with attachment.' Subsequently, the Pe-titioner filed a brief in support of its petition.In pertinent part, the petition, with attachmentsand brief, and the motion to intervene, with attach-ment, allege as follows:There is pending before the Labor RelationsBoard of Puerto Rico an unfair labor practicecharge, Case-6904, filed by Union Independientede Empleados Telefonicos, the Union, against thePetitioner. There was also pending before the Na-tional Labor Relations Board, Region 24, an unfairlabor practice charge, Case 24-CB-1187, filed bythe Petitioner against the above-named Union.2The Acting Regional Director's motion to intervene is granted.The Board has administratively been advised that on 11 March 1983the unfair labor practice charge was dismissed on the merits.The motion to intervene sets forth that on 20February 1975 the Regional Director for Region24, after a hearing was held and briefs filed inPuerto Rico Telephone Company. Case 24-RC-5524, issued a Decision and Order finding that, byvirtue of Law No. 25, Petitioner was a "politicalsubdivision" of the Commonwealth of Puerto Ricoand, based upon that finding, dismissed the petition.Thereafter, Petitioner filed a request for review ofthe decision which was denied by the Board inApril 1975.On the basis of the foregoing, the Board is of theopinion that:The Board's advisory opinion proceedings "aredesigned primarily to determine questions of juris-diction by application of the Board's discretionarystandards to the 'commerce' operations of an em-ployer."3The basic issue presented herein iswhether the Employer is an "employer" within themeaning of Section 2(2) of the Act or excludedtherefrom as a "political subdivision" (of the Com-monwealth of Puerto Rico). As this issue does notfall within the intendment of the Board's advisoryopinion rules, we shall dismiss the petition.4Accordingly, it is ordered that the petition foradvisory opinion be dismissed.3 Walker Butler. Presiding Judge, Superior Court of Cook County. Ill.(Upper Lakes Shipping. Ltd.), 138 NLRB 221 (1962); International AirService, Inc. of San Juan, Puerto. Rico, 165 NLRB 584 (1967)4 Ibid453